DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3, 7 and 14-15 are objected to because of the following informalities:
In claim 2, “wherein the changing a position of at least one” should be “wherein the changing [[a]] the position of the at least one”
In claim 2, “so as to obtain a plurality of second track points comprises” should be “so as to obtain [[a]] the plurality of second track points comprises”
In claim 3, “whether the real-time guide path satisfies a preset condition or not comprises” should be “whether the real-time guide path satisfies [[a]] the preset condition or not comprises”
In claim 7, “and each sub-path is for adjacent two” should be “and each sub-path is for an adjacent two”
In claim 14, “An apparatus of determining” should be “An apparatus [[of]] for determining”
In claim 15, “An apparatus of controlling” should be “An apparatus [[of]] for controlling”
In claim 15, “configured to determine in an autonomous-driving mode of the vehicle,” should be “configured to determine, in an autonomous-driving mode of the vehicle,” (add the comma)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 14-15 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an information displaying module configured to display” in claim 14
“a position changing module configured to change a position” in claim 14
“a path determination module configured to determine the guide path” in claim 14
“an information transmission module configured to transmit path information” in claim 14
“a path determination module configured to determine” whether a path has been determined in claim 15
“a request transmission module configured to transmit a guide request” in claim 15
“an information receiving module configured to receive path information” in claim 15
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that applicant discloses that “Various embodiments of the systems and technologies described herein may be implemented in a digital electronic circuit system, an integrated circuit system, an application specific integrated circuit (ASIC), a computer hardware, firmware, software, and/or combinations thereof. These various embodiments may be implemented by one or more computer programs executable and/or interpretable on a programmable system including at least one programmable processor” (See at least Page 31, lines 4-9). This is adequate structure to perform the claimed functions. Therefore, no 112(b) rejection is given on account of the above 112(f) interpretation.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 16, the claim recites the preamble, “An electronic device”, which suggests that the claim is an independent claim reciting a device. However, the claim also recites the limitation, “the method according to claim 1”, which suggests that the claim is a dependent claim of claim 1, which recites a method. It is therefore indefinite whether applicant intends for the claim to be:
(i) an independent claim reciting a device OR
(ii) a dependent claim of claim 1 reciting a method.
If (i) is applicant’s intent, then applicant may keep the preamble “An electronic device”, must remove the limitation “the method according to claim 1”, and may wish to amend the claim to recite each individual limitation of claim 1.
If (ii) is applicant’s intent, then applicant should amend the preamble to read “The method according to claim 1”, delete the remainder of the claim, and add any other limitations as applicant sees fit.
If neither of the above is applicant’s intent, then applicant must amend the claims accordingly. Until one of the aforementioned amendments is made, the claims is rendered indefinite and rejected under 35 USC 112(b).

Regarding claim 17, the claim recites the preamble, “An electronic device”, which suggests that the claim is an independent claim reciting a device. However, the claim also recites the limitation, “the method according to claim 11”, which suggests that the claim is a dependent claim of claim 11, which recites a method. It is therefore indefinite whether applicant intends for the claim to be:
(i) an independent claim reciting a device OR
(ii) a dependent claim of claim 11 reciting a method.
If (i) is applicant’s intent, then applicant may keep the preamble “An electronic device”, must remove the limitation “the method according to claim 11”, and may wish to amend the claim to recite each individual limitation of claim 11.
If (ii) is applicant’s intent, then applicant should amend the preamble to read “The method according to claim 11”, delete the remainder of the claim, and add any other limitations as applicant sees fit.
If neither of the above is applicant’s intent, then applicant must amend the claims accordingly. Until one of the aforementioned amendments is made, the claims is rendered indefinite and rejected under 35 USC 112(b).

Regarding claim 18, the claim recites the preamble, “A non-transitory computer-readable storage medium”, which suggests that the claim is an independent claim reciting a non-transitory computer-readable storage medium. However, the claim also recites the limitation, “the method according to claim 1”, which suggests that the claim is a dependent claim of claim 1, which recites a method. It is therefore indefinite whether applicant intends for the claim to be:
(i) an independent claim reciting a non-transitory computer-readable storage medium OR
(ii) a dependent claim of claim 1 reciting a method.
If (i) is applicant’s intent, then applicant may keep the preamble “A non-transitory computer-readable storage medium”, must remove the limitation “the method according to claim 1”, and may wish to amend the claim to recite each individual limitation of claim 1.
If (ii) is applicant’s intent, then applicant should amend the preamble to read “The method according to claim 1”, delete the remainder of the claim, and add any other limitations as applicant sees fit.
If neither of the above is applicant’s intent, then applicant must amend the claims accordingly. Until one of the aforementioned amendments is made, the claims is rendered indefinite and rejected under 35 USC 112(b).

Regarding claim 19, the claim recites the preamble, “A non-transitory computer-readable storage medium”, which suggests that the claim is an independent claim reciting a non-transitory computer-readable storage medium. However, the claim also recites the limitation, “the method according to claim 11”, which suggests that the claim is a dependent claim of claim 11, which recites a method. It is therefore indefinite whether applicant intends for the claim to be:
(i) an independent claim reciting a non-transitory computer-readable storage medium OR
(ii) a dependent claim of claim 11 reciting a method.
If (i) is applicant’s intent, then applicant may keep the preamble “A non-transitory computer-readable storage medium”, must remove the limitation “the method according to claim 11”, and may wish to amend the claim to recite each individual limitation of claim 11.
If (ii) is applicant’s intent, then applicant should amend the preamble to read “The method according to claim 11”, delete the remainder of the claim, and add any other limitations as applicant sees fit.
If neither of the above is applicant’s intent, then applicant must amend the claims accordingly. Until one of the aforementioned amendments is made, the claims is rendered indefinite and rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of changing a position of a point on a route on a map and determining a new route based on the new position of the point in claim 1; and determining whether or not a driving route has been planned based on surrounding information, requesting assistance to plan the route if it has not been planned, and gathering information in response to the request in order to plan the route in claim 11. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Regarding claim 1, applicant recites A method of determining a guide path, comprising: 
displaying a map for a predetermined range of a vehicle in response to receiving a guide request transmitted by the vehicle, wherein the map comprises a plurality of first track points for the vehicle; 
changing a position of at least one of the plurality of first track points in the map in response to a target operation on the at least one first track point, so as to obtain a plurality of second track points; 
determining the guide path for the vehicle based on the plurality of second track points; and 
transmitting path information indicative of the guide path to the vehicle, so as to enable the vehicle to travel along the guide path.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of changing a position of a point on a route on a map and determining a new route based on the new position of the point, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human. The additional steps of displaying the map and outputting path information are merely outputting the judicial exception, which is extra-solution activity that is not adequate to integrate the judicial exception into a practical application. Furthermore, the step enabling the vehicle to navigate is so broad that it does not recite any actual control of vehicle actuators (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.
Examiner’s note: in order to overcome the 101 rejection, applicant may amend claim 1 to recite control of vehicle actuators based on the processed data, as this is something that a user cannot perform mentally or manually and that is more specific than generically outputting the data. An example of an amendment that could overcome the 101 rejection would be as follows:
“transmitting path information indicative of the guide path to the vehicle, wherein the vehicle is controlled to autonomously travel along the guide path.”

Regarding claim 2, applicant recites The method according to claim 1, wherein the changing a position of at least one of the plurality of first track points in the map so as to obtain a plurality of second track points comprises: determining a real-time guide path based on current positions of the plurality of first track points, in response to changing a position of any of the at least one first track point; determining whether the real-time guide path satisfies a preset condition or not; and displaying an operation control in the map in response to determining that the real-time guide path satisfies the preset condition, so as to obtain the plurality of second track points in response to an operation on the operation control.
However, a user could mentally determine a route based on a changed position of a point in the route and determine whether the route satisfies a condition. Furthermore, the step of displaying is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method according to claim 2, wherein the determining whether the real-time guide path satisfies a preset condition or not comprises: determining a maximum curvature value of the real-time guide path; and determining that the real-time guide path satisfies the preset condition if the maximum curvature value is not greater than a curvature threshold.
However, a user could mentally determine whether or not the path has a curvature exceeding a maximum curvature.

Regarding claim 4, applicant recites The method according to claim 3, wherein the determining whether the real-time guide path satisfies a preset condition or not further comprises: 
determining a path length of the real-time guide path; and 
determining that the real-time guide path satisfies the preset condition if the maximum curvature value is not greater than the curvature threshold and the path length is not greater than a path length threshold.
However, a user could mentally determine whether or not the path curvature and length are compliant with present constraints.

Regarding claim 5, applicant recites The method according to claim 1, further comprising: prior to transmitting the path information indicative of the guide path to the vehicle, verifying whether there is a risk of collision in the guide path for the vehicle or not; and transmitting the path information indicative of the guide path to the vehicle, in response to verifying that there is no risk of collision in the guide path for the vehicle.
However, a user could mentally determine whether or not the vehicle will collide on its path. Furthermore, the step of outputting the information is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method according to claim 5, further comprising: prior to transmitting the path information indicative of the guide path to the vehicle, adjusting the guide path within a predetermined adjustment range so as to obtain an adjusted guide path, in response to verifying that there is a risk of collision in the guide path for the vehicle; and transmitting path information indicative of the adjusted guide path to the vehicle, in response to verifying that there is no risk of collision in the adjusted guide path for the vehicle.
However, a user could mentally process a change in a path and mentally determine whether or not the vehicle will collide on its path. Furthermore, the step of outputting the information is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method according to claim 6, wherein the guide path comprises a plurality of sub-paths for the plurality of second track points, and each sub-path is for adjacent two of the plurality of second track points; and wherein the method further comprises: determining a target sub-path with a risk of collision in the plurality of sub-paths, in response to verifying that there is a risk of collision in the adjusted guide path for the vehicle; and displaying verification failure information in the map, and highlighting two second track points of the target sub-path.
However, a user could mentally or manually break up a route into points and mentally determine whether or not the vehicle will collide on its path. Furthermore, the step of outputting the information by highlighting points is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method according to claim 1, further comprising: subsequent to transmitting the path information to the vehicle, acquiring real-time environmental information in response to receiving verification success information transmitted by the vehicle; determining, based on the guide path for the vehicle, whether the real-time environmental information satisfies a driving condition of the vehicle or not; and transmitting a start instruction to the vehicle so as to enable the vehicle to travel along the guide path, in response to determining that the real-time environmental information satisfies the driving condition of the vehicle, wherein the verification success information indicates that the vehicle is allowed to travel along the guide path.
However, a user can mentally determine that a vehicle has successfully verified a condition, detect surrounding information of a vehicle, and determine if the surrounding information satisfies various criteria. Furthermore, the step of outputting a start instruction is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application; the limitation of “enabling” the vehicle to travel is so broad that it does not necessarily refer to actual control of vehicle actuators or driving of the vehicle.

Regarding claim 9, applicant recites The method according to claim 1, further comprising: determining current position information of the vehicle and real-time environmental information in response to monitoring that the vehicle traverses the guide path completely; determining, based on the current position information, whether the real-time environmental information satisfies an autonomous-driving condition of the vehicle or not; and transmitting an autonomous-driving instruction to the vehicle so as to enable autonomous driving of the vehicle, in response to determining that the real-time environmental information satisfies the autonomous-driving condition of the vehicle.
However, a user can mentally determine that a vehicle has completely traversed a path, detect surrounding information of a vehicle, and determine if the surrounding information satisfies various criteria. Furthermore, the step of outputting a start instruction is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application; the limitation of “enabling” the vehicle to autonomously travel is so broad that it does not necessarily refer to actual autonomous control of vehicle actuators or autonomous driving of the vehicle.

Regarding claim 10, applicant recites The method according to claim 9, further comprising: displaying a plurality of third track points for a current position of the vehicle in the map in response to a target operation on the map if the real-time environmental information does not satisfy the autonomous-driving condition of the vehicle, so as to further determine the guide path for the vehicle.
However, displaying a plurality of points is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites A method of controlling driving of a vehicle, comprising: 
determining in an autonomous-driving mode of the vehicle, based on environmental information of a road ahead, whether a driving path of the road ahead has been planned or not; 
transmitting a guide request to a monitoring platform, in response to determining that the driving path of the road ahead hasn't been planned; and 
receiving path information transmitted by the monitoring platform in response to the guide request, so as to enable the vehicle to travel along a guide path indicated by the path information.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining whether or not a driving route has been planned based on surrounding information, requesting assistance to plan the route if it has not been planned, and gathering information in response to the request in order to plan the route, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of monitoring platform, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Moreover, the act of transmitting and receiving data between components is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The various embodiments of the claimed invention, presumably including the monitoring platform, are described in at least Page 31, lines 4-14, of applicant’s specification as merely general purpose computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note: in order to overcome the 101 rejection, applicant may amend claim 11 to recite control of vehicle actuators based on the processed data, as this is something that a user cannot perform mentally or manually and that is more specific than generically outputting the data. An example of an amendment that could overcome the 101 rejection would be as follows:
“receiving path information transmitted by the monitoring platform in response to the guide request, wherein the vehicle is controlled to autonomously travel along a guide path indicated by the path information.”

Regarding claim 12, applicant recites The method according to claim 11, further comprising: subsequent to receiving the path information, verifying, based on body parameters of the vehicle, whether the vehicle is allowed to travel along the guide path or not; and transmitting verification success information to the monitoring platform, in response to verifying that the vehicle is allowed to travel along the guide path.
However, a user can mentally or manually inspect a vehicle and determine whether or not the vehicle can actually travel along a proposed path or not based on physical body constraints of the vehicle. Moreover, the transmitting of information to the platform is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method according to claim 11, further comprising: switching a mode of the vehicle from the autonomous-driving mode to an assistant-driving mode so as to enable the vehicle to travel along the guide path indicated by the path information, in response to receiving a start instruction transmitted by the monitoring platform; and switching the mode of the vehicle from the assistant-driving mode to the autonomous-driving mode so as to enable autonomous driving of the vehicle, in response to receiving an autonomous-driving instruction transmitted by the monitoring platform.
However, the concept of “enabling” autonomous driving is recited at such a high level of generality that it does not necessarily require autonomous control of vehicle actuators. The additional limitations may therefore simply comprise outputting data to a vehicle to change stored values without autonomously controlling any sort of vehicle actuator. Therefore, the additional limitations comprise insignificant extra-solution activity and do not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites An apparatus of determining a guide path, comprising: 
an information displaying module configured to display a map for a predetermined range of a vehicle in response to receiving a guide request transmitted by the vehicle, wherein the map comprises a plurality of first track points for the vehicle; 
a position changing module configured to change a position of at least one of the plurality of first track points in the map in response to a target operation on the at least one first track point, so as to obtain a plurality of second track points; 
a path determination module configured to determine the guide path for the vehicle based on the plurality of second track points; and 
an information transmission module configured to transmit path information indicative of the guide path to the vehicle so as to enable the vehicle to travel along the guide path.
The claim recites an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of changing a position of a point on a route on a map and determining a new route based on the new position of the point, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human. The additional steps of displaying the map and outputting path information are merely outputting the judicial exception, which is extra-solution activity that is not adequate to integrate the judicial exception into a practical application. Furthermore, the step enabling the vehicle to navigate is so broad that it does not recite any actual control of vehicle actuators (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.
Examiner’s note: in order to overcome the 101 rejection, applicant may amend claim 14 to recite control of vehicle actuators based on the processed data, as this is something that a user cannot perform mentally or manually and that is more specific than generically outputting the data. An example of an amendment that could overcome the 101 rejection would be as follows:
“an information transmission module configured to transmit path information indicative of the guide path to the vehicle, wherein the vehicle is controlled to autonomously travel along the guide path.”

Regarding claim 15, applicant recites An apparatus of controlling driving of a vehicle, comprising: 
a path determination module configured to determine in an autonomous-driving mode of the vehicle, based on environmental information of a road ahead, whether a driving path of the road ahead has been planned or not; 
a request transmission module configured to transmit a guide request to a monitoring platform in response to determining that the driving path of the road ahead hasn't been planned; and 
an information receiving module configured to receive path information transmitted by the monitoring platform in response to the guide request, so as to enable the vehicle to travel along a guide path indicated by the path information.
The claim recites an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining whether or not a driving route has been planned based on surrounding information, requesting assistance to plan the route if it has not been planned, and gathering information in response to the request in order to plan the route, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of monitoring platform, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Moreover, the act of transmitting and receiving data between components is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The various embodiments of the claimed invention, presumably including the monitoring platform, are described in at least Page 31, lines 4-14, of applicant’s specification as merely general purpose computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note: in order to overcome the 101 rejection, applicant may amend claim 15 to recite control of vehicle actuators based on the processed data, as this is something that a user cannot perform mentally or manually and that is more specific than generically outputting the data. An example of an amendment that could overcome the 101 rejection would be as follows:
“an information receiving module configured to receive path information transmitted by the monitoring platform in response to the guide request, wherein the vehicle is controlled to autonomously travel along a guide path indicated by the path information.”

Regarding claim 16, applicant recites An electronic device, comprising: at least one processor; and a memory in communication with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform the method according to claim 1.
Other than reciting generic computer components, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. These additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 17, applicant recites An electronic device, comprising: at least one processor; and a memory in communication with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform the method according to claim 11.
Other than reciting generic computer components, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. These additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 18, applicant recites A non-transitory computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions, when executed, cause a computer to perform the method according to claim 1.
Other than reciting generic computer components, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. These additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regrading claim 19, applicant recites A non-transitory computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions, when executed, cause a computer to perform the method according to claim 11.
Other than reciting generic computer components, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. These additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaspard-Boulinc et al. (US 20180188051 A1), hereinafter referred to as Gaspard.
Regarding claim 1, Gaspard discloses A method of determining a guide path (See at least Fig. 4 in Gaspard: Gaspard discloses that it is possible to simulate the impact of a change of a route 431 into a new route 432 by moving a waypoint at position 433 to a position 434 [See at least Gaspard, 0095]. Gaspard further discloses that simulation and/or monitoring of activity-based energy consumption of a vehicle may be performed either at a preparation stage of a mission of the vehicle or during execution of the mission [See at least Gaspard, 0023]), comprising: 
displaying a map for a predetermined range of a vehicle (See at least Fig. 4 in Gaspard: Gaspard discloses an embodiment of the simulation on a dashboard of an aircraft, but it may be easily applied to an automotive vehicle, in which case, the legs between the waypoints will not be linear but curvilinear [See at least Gaspard, 0091 and 0093]. Gaspard further discloses that for simulating an impact of a change applied by a user, the navigation unit is capable of calculating the curvilinear legs representing different possible routes to travel from a first waypoint to a second waypoint [See at least Gaspard, 0093]) in response to receiving a guide request transmitted by the vehicle (Gaspard discloses that the user will be given the opportunity of performing ‘what if’ simulations, 352 [See at least Gaspard, 0088-0089]. The displaying of the simulation of Fig. 4 to the user may therefore be regarded as a request by the vehicle for the user to perform simulations), wherein the map comprises a plurality of first track points for the vehicle (See at least Fig. 4 in Gaspard: Gaspard discloses that route 431 comprises a plurality of waypoints [See at least Gaspard, 0095]); 
changing a position of at least one of the plurality of first track points in the map in response to a target operation on the at least one first track point, so as to obtain a plurality of second track points (See at least Fig. 4 in Gaspard: Gaspard discloses that it is possible to simulate the impact of a change of a route 431 into a new route 432 by moving a waypoint at position 433 to a position 434 [See at least Gaspard, 0095]); 
determining the guide path for the vehicle based on the plurality of second track points (See at least Fig. 4 in Gaspard: Gaspard discloses that it is possible to simulate the impact of a change of a route 431 into a new route 432 by moving a waypoint at position 433 to a position 434 [See at least Gaspard, 0095]); and 
transmitting path information indicative of the guide path to the vehicle, so as to enable the vehicle to travel along the guide path (See at least Fig. 4 in Gaspard: Gaspard discloses that it is possible to simulate the impact of a change of a route 431 into a new route 432 by moving a waypoint at position 433 to a position 434 [See at least Gaspard, 0095]. Gaspard further discloses that, in response to this movement, the vehicle energy management simulation and control system will calculate the new values of activity parameters (energy and time budgets) and simultaneously update the representation of these parameters on the activity gauge [See at least Gaspard, 0095]. This may be regarded as transmitting the new path to the vehicle. Gaspard further discloses that the simulations indicate different possible routes to travel from a first waypoint to a second waypoint (emphasis added) [See at least Gaspard, 0093]. It will therefore be appreciated that the vehicle is able to travel along the generated routes).

Regarding claim 2, Gaspard discloses The method according to claim 1, wherein the changing a position of at least one of the plurality of first track points in the map so as to obtain a plurality of second track points comprises: 
determining a real-time guide path based on current positions of the plurality of first track points, in response to changing a position of any of the at least one first track point (See at least Fig. 4 in Gaspard: Gaspard discloses that it is possible to simulate the impact of a change of a route 431 into a new route 432 by moving a waypoint at position 433 to a position 434 [See at least Gaspard, 0095]. Gaspard further discloses that, in response to this movement, the vehicle energy management simulation and control system will calculate the new values of activity parameters (energy and time budgets) and simultaneously update the representation of these parameters on the activity gauge [See at least Gaspard, 0095]. Gaspard further discloses that using the interactive graphical interface of the invention depicted notably on FIG. 4, the user can directly manipulate the legs/activities on the gauge and control their duration to manipulate an arrival time for a leg in order to meet a deadline (e.g. a rendezvous), and investigate the impact of a faster travel on energy consumption [See at least Gaspard, 0096]. Gaspard further discloses that direct manipulation of an arrival time of a leg in the energy gauge triggers the vehicle energy management computer to compute the energy consumption according to the time target, where the continuous feedback is a color change since it represents the leg speed [See at least Gaspard, 0096]. It will therefore be appreciated that the speed (and displayed color) are calculated based on the updated positions of the waypoints); 
determining whether the real-time guide path satisfies a preset condition or not (Gaspard discloses that the simulations of a change of speed, a change of route and a change of time of arrival or departure may be combined to explore the various options and find heuristically the preferred ones according to one or several criteria (time of arrival, total energy consumption, total travelled time, etc.) [See at least Gaspard, 0097]); and 
displaying an operation control in the map in response to determining that the real-time guide path satisfies the preset condition, so as to obtain the plurality of second track points in response to an operation on the operation control (See at least Fig. 4 in Gaspard: Gaspard discloses that using the interactive graphical interface of the invention depicted notably on FIG. 4, the user can directly manipulate the legs/activities on the gauge and control their duration to manipulate an arrival time for a leg in order to meet a deadline (e.g. a rendezvous), and investigate the impact of a faster travel on energy consumption [See at least Gaspard, 0096]. Gaspard further discloses that direct manipulation of an arrival time of a leg in the energy gauge triggers the vehicle energy management computer to compute the energy consumption according to the time target, where the continuous feedback is a color change since it represents the leg speed [See at least Gaspard, 0096]. It will therefore be appreciated that the speed (and displayed color) are calculated based on the updated positions of the waypoints, and the arrival times for the legs may be regarded as operation controls).

Regarding claim 14, Gaspard discloses An apparatus of determining a guide path (See at least Fig. 4 in Gaspard: Gaspard discloses that it is possible to simulate the impact of a change of a route 431 into a new route 432 by moving a waypoint at position 433 to a position 434 [See at least Gaspard, 0095]. Gaspard further discloses that simulation and/or monitoring of activity-based energy consumption of a vehicle may be performed either at a preparation stage of a mission of the vehicle or during execution of the mission [See at least Gaspard, 0023]), comprising: 
an information displaying module configured to display a map for a predetermined range of a vehicle (See at least Fig. 4 in Gaspard: Gaspard discloses an embodiment of the simulation on a dashboard of an aircraft, but it may be easily applied to an automotive vehicle, in which case, the legs between the waypoints will not be linear but curvilinear [See at least Gaspard, 0091 and 0093]. Gaspard further discloses that for simulating an impact of a change applied by a user, the navigation unit is capable of calculating the curvilinear legs representing different possible routes to travel from a first waypoint to a second waypoint [See at least Gaspard, 0093]) in response to receiving a guide request transmitted by the vehicle (Gaspard discloses that the user will be given the opportunity of performing ‘what if’ simulations, 352 [See at least Gaspard, 0088-0089]. The displaying of the simulation of Fig. 4 to the user may therefore be regarded as a request by the vehicle for the user to perform simulations), wherein the map comprises a plurality of first track points for the vehicle (See at least Fig. 4 in Gaspard: Gaspard discloses that route 431 comprises a plurality of waypoints [See at least Gaspard, 0095]); 
a position changing module configured to change a position of at least one of the plurality of first track points in the map in response to a target operation on the at least one first track point, so as to obtain a plurality of second track points (See at least Fig. 4 in Gaspard: Gaspard discloses that it is possible to simulate the impact of a change of a route 431 into a new route 432 by moving a waypoint at position 433 to a position 434 [See at least Gaspard, 0095]); 
a path determination module configured to determine the guide path for the vehicle based on the plurality of second track points (See at least Fig. 4 in Gaspard: Gaspard discloses that it is possible to simulate the impact of a change of a route 431 into a new route 432 by moving a waypoint at position 433 to a position 434 [See at least Gaspard, 0095]); and 
an information transmission module configured to transmit path information indicative of the guide path to the vehicle so as to enable the vehicle to travel along the guide path (See at least Fig. 4 in Gaspard: Gaspard discloses that it is possible to simulate the impact of a change of a route 431 into a new route 432 by moving a waypoint at position 433 to a position 434 [See at least Gaspard, 0095]. Gaspard further discloses that, in response to this movement, the vehicle energy management simulation and control system will calculate the new values of activity parameters (energy and time budgets) and simultaneously update the representation of these parameters on the activity gauge [See at least Gaspard, 0095]. This may be regarded as transmitting the new path to the vehicle. Gaspard further discloses that the simulations indicate different possible routes to travel from a first waypoint to a second waypoint (emphasis added) [See at least Gaspard, 0093]. It will therefore be appreciated that the vehicle is able to travel along the generated routes).

Regarding claim 16, Gaspard discloses An electronic device (Gaspard discloses a vehicle route management unit [See at least Gaspard, 0022]), comprising: 
at least one processor (Gaspard discloses that the vehicle route management unit comprises a calculation unit [See at least Gaspard, 0022]); and 
a memory in communication with the at least one processor (Gaspard discloses that the calculation unit is configured to: i) associate a predicted energy consumption to each segment of the route, based on vehicle features, segment features and the energy consumption mode associated by the user with the segment; ii) compute a predicted total energy consumption for the route; iii) adjust the predicted energy consumption associated to each segment of the route and the total energy consumption for the route based on outputs from the plurality of the one or more sensors or sensor emulators; and that the vehicle route management unit further comprises an interface to a display unit configured to present outputs of the calculation unit [See at least Gaspard, 0022]. Anyone of ordinary skill in the art will appreciate that the vehicle route management unit must have a memory to perform these functions); 
wherein the memory stores instructions executable by the at least one processor (Gaspard discloses that the calculation unit is configured to: i) associate a predicted energy consumption to each segment of the route, based on vehicle features, segment features and the energy consumption mode associated by the user with the segment; ii) compute a predicted total energy consumption for the route; iii) adjust the predicted energy consumption associated to each segment of the route and the total energy consumption for the route based on outputs from the plurality of the one or more sensors or sensor emulators; and that the vehicle route management unit further comprises an interface to a display unit configured to present outputs of the calculation unit [See at least Gaspard, 0022]), and wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform the method according to claim 1 (See at least the 102 rejection of claim 1 above).

Regarding claim 18, Gaspard discloses A non-transitory computer-readable storage medium having computer instructions stored thereon (Gaspard discloses that a vehicle route management unit comprises a calculation unit that is configured to: i) associate a predicted energy consumption to each segment of the route, based on vehicle features, segment features and the energy consumption mode associated by the user with the segment; ii) compute a predicted total energy consumption for the route; iii) adjust the predicted energy consumption associated to each segment of the route and the total energy consumption for the route based on outputs from the plurality of the one or more sensors or sensor emulators; and that the vehicle route management unit further comprises an interface to a display unit configured to present outputs of the calculation unit [See at least Gaspard, 0022]. Gaspard further discloses that the instructions for these methods may be stored in a non-transitory computer-readable medium [See at least Gaspard, Claim 13]), wherein the computer instructions, when executed, cause a computer to perform the method according to claim 1 (See at least the 102 rejection of claim 1 above).

Claims 11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockwood et al. (US 10268191 B1), hereinafter referred to as Lockwood.
Regarding claim 11, Lockwood discloses A method of controlling driving of a vehicle, comprising: 
determining in an autonomous-driving mode of the vehicle, based on environmental information of a road ahead, whether a driving path of the road ahead has been planned or not (See at least Fig. 6A in Lockwood: Lockwood teaches that as the vehicle 102 approaches the object 624, one or more of its systems may be used to calculate a confidence level associated with a probability that the vehicle 102 will be able to successfully maneuver past the object 624, for example, without assistance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 34-55]. Lockwood further teaches that if the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%), the vehicle 102 may send communication signals to the teleoperations system 148 providing sensor and/or operation state data with a request for guidance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 56-67]. It will be appreciated that when the confidence level is below the threshold, the path at and/or beyond the location of the object has not actually been planned yet); 
transmitting a guide request to a monitoring platform, in response to determining that the driving path of the road ahead hasn't been planned (Lockwood teaches that if the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%), the vehicle 102 may send communication signals to the teleoperations system 148 providing sensor and/or operation state data with a request for guidance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 56-67]); and 
receiving path information transmitted by the monitoring platform in response to the guide request, so as to enable the vehicle to travel along a guide path indicated by the path information (See at least Fig. 6B in Lockwood: Lockwood teaches that the teleoperations interface 154 may send the vehicle 102 guidance signals comprising a revised drive line 146 for use in maneuvering around the object 62 [See at least Lockwood, Col 35, lines 11-47]).

Regarding claim 13, Lockwood discloses The method according to claim 11, further comprising: 
switching a mode of the vehicle from the autonomous-driving mode to an assistant-driving mode so as to enable the vehicle to travel along the guide path indicated by the path information (See at least Fig. 6B in Lockwood: Lockwood teaches that the session between the teleoperations interface 154 and the vehicle 102 may continue upon the transmission of the driving corridor modification from the teleoperations system 148 to the vehicle 102 (e.g., the vehicle 102 can provide a trajectory and/or revised driveline 146) [See at least Lockwood, Col 35, lines 48-67]. Lockwood further teaches that the communication signals included in the vehicle data subset 518 forwarded by the SAE 308 from the vehicle 102 may include a proposed drive line 146 to maneuver around the object 624, and the interface instructions 520 may instruct the teleoperations interface 154 to display an option to confirm, modify, and/or reject the proposed drive line 146 [See at least Lockwood, Col 35, lines 48-67]. The mode in which the vehicle generates a proposed driveline to present to the remote operator for approval may be regarded as applicant’s “assistant-driving mode”), in response to receiving a start instruction transmitted by the monitoring platform (See at least Fig. 6B in Lockwood: Lockwood teaches that the session between the teleoperations interface 154 and the vehicle 102 may continue upon the transmission of the driving corridor modification from the teleoperations system 148 to the vehicle 102 (e.g., the vehicle 102 can provide a trajectory and/or revised driveline 146) [See at least Lockwood, Col 35, lines 48-67]. The transmission of the driving corridor modification to the vehicle may be regarded as a start instruction); and 
switching the mode of the vehicle from the assistant-driving mode to the autonomous-driving mode so as to enable autonomous driving of the vehicle, in response to receiving an autonomous-driving instruction transmitted by the monitoring platform (Lockwood teaches that the teleoperator 150 may send teleoperations signals to the vehicle 102, including a denial of the revised drive line 146 proposed by the vehicle 102, and the alternative proposed drive line for evaluation and possible execution by the vehicle 102 [See at least Lockwood, Col 35, lines 48-67]. Commencing execution of the drive line by the vehicle may be regarded as switching from applicant’s “assistant-driving mode” to applicant’s “autonomous-driving mode”).

Regarding claim 15, Lockwood discloses An apparatus of controlling driving of a vehicle, comprising: 
a path determination module configured to determine in an autonomous-driving mode of the vehicle, based on environmental information of a road ahead, whether a driving path of the road ahead has been planned or not (See at least Fig. 6A in Lockwood: Lockwood teaches that as the vehicle 102 approaches the object 624, one or more of its systems may be used to calculate a confidence level associated with a probability that the vehicle 102 will be able to successfully maneuver past the object 624, for example, without assistance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 34-55]. Lockwood further teaches that if the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%), the vehicle 102 may send communication signals to the teleoperations system 148 providing sensor and/or operation state data with a request for guidance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 56-67]. It will be appreciated that when the confidence level is below the threshold, the path at and/or beyond the location of the object has not actually been planned yet); 
a request transmission module configured to transmit a guide request to a monitoring platform in response to determining that the driving path of the road ahead hasn't been planned (Lockwood teaches that if the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%), the vehicle 102 may send communication signals to the teleoperations system 148 providing sensor and/or operation state data with a request for guidance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 56-67]); and 
an information receiving module configured to receive path information transmitted by the monitoring platform in response to the guide request, so as to enable the vehicle to travel along a guide path indicated by the path information (See at least Fig. 6B in Lockwood: Lockwood teaches that the teleoperations interface 154 may send the vehicle 102 guidance signals comprising a revised drive line 146 for use in maneuvering around the object 62 [See at least Lockwood, Col 35, lines 11-47]).

Regarding claim 17, Lockwood discloses An electronic device (See at least Fig. 2 in Lockwood: Lockwood discloses an example architecture 200 including a vehicle system 202 for controlling operation of the systems that provide data associated with operation of the vehicle 102, and that control operation of the vehicle 102 [See at least Lockwood, Col 6, lines 11-15]), comprising: 
at least one processor (See at least Fig. 2 in Lockwood: Lockwood discloses that the architecture 200 may be implemented using a uniprocessor system including one processor, or a multiprocessor system including several processors [See at least Lockwood, Col 6, lines 16-30]); and 
a memory in communication with the at least one processor (See at least Fig. 2 in Lockwood: Lockwood discloses that the example architecture 200 may include a non-transitory computer readable media configured to store executable instructions/modules, data, and/or data items accessible by the processor(s) implemented using any suitable memory technology, such as static random access memory (SRAM), synchronous dynamic RAM (SDRAM), nonvolatile/Flash-type memory, or any other type of memory [See at least Lockwood, Col 6, lines 31-39]); 
wherein the memory stores instructions executable by the at least one processor (See at least Fig. 2 in Lockwood: Lockwood discloses that the example architecture 200 may include a non-transitory computer readable media configured to store executable instructions/modules, data, and/or data items accessible by the processor(s) implemented using any suitable memory technology, such as static random access memory (SRAM), synchronous dynamic RAM (SDRAM), nonvolatile/Flash-type memory, or any other type of memory [See at least Lockwood, Col 6, lines 31-39]), and wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform the method according to claim 11 (See at least the 102 rejection of claim 11 above).

Regarding claim 19, Lockwood discloses A non-transitory computer-readable storage medium having computer instructions stored thereon (See at least Fig. 2 in Lockwood: Lockwood discloses an example architecture 200 including a vehicle system 202 for controlling operation of the systems that provide data associated with operation of the vehicle 102, and that control operation of the vehicle 102 [See at least Lockwood, Col 6, lines 11-15]. Lockwood further discloses that the example architecture 200 may include a non-transitory computer readable media configured to store executable instructions/modules, data, and/or data items accessible by the processor(s) implemented using any suitable memory technology, such as static random access memory (SRAM), synchronous dynamic RAM (SDRAM), nonvolatile/Flash-type memory, or any other type of memory [See at least Lockwood, Col 6, lines 31-39]), wherein the computer instructions, when executed, cause a computer to perform the method according to claim 11 (See at least the 102 rejection of claim 11 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gaspard-Boulinc et al. (US 20180188051 A1) in view of Desens et al. (US 20170305420 A1), hereinafter referred to as Desens.
Regarding claim 3, Gaspard discloses The method according to claim 2, wherein the determining whether the real-time guide path satisfies a preset condition or not comprises: 
determining a maximum curvature value of the real-time guide path (See at least Fig. 4 in Gaspard: Gaspard discloses that FIG. 4 illustrates an embodiment of the invention applied to an aircraft, but it may be easily applied to an automotive vehicle, in which case, the legs between the waypoints will not be linear but curvilinear [See at least Gaspard, 0093]. Gaspard further discloses that, for simulating an impact of a change, the navigation unit is capable of calculating the curvilinear legs representing different possible routes to travel from a first waypoint to a second waypoint [See at least Gaspard, 0093]. It will therefore be appreciated that the navigation unit calculates all of the curves of each route, including the curve with the maximum curvature).
However, Gaspard does not explicitly disclose the method further comprising determining that the real-time guide path satisfies the preset condition if the maximum curvature value is not greater than a curvature threshold.
However, Desens does teach a method for evaluating a route of a vehicle further comprising determining that the real-time guide path satisfies the preset condition if the maximum curvature value is not greater than a curvature threshold (See at least Fig. 1 in Desens: Desens teaches that in order for a driving route 12 ahead of a vehicle 10 to be covered by the vehicle 10 in autonomous operation 46, the radius of curvature 28 of the driving route 12 must not fall below a predetermined limit value G1, whereby too tight curve radii, which could impair an autonomous operation 46 of the vehicle 10 in a dangerous manner, should be avoided on the driving route 10 ahead [See at least Desens, 0047 and 0050]). Both Desens and Gaspard teach methods for evaluating a route of a vehicle. However, only Desens explicitly teaches where the route ahead is evaluated and determined to be drivable by the vehicle only if the curvature is less than a maximum amount of curvature.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of claimed invention to modify the route evaluation method of Gaspard to also evaluate drivability of the route ahead and only determine that it is drivable if the curvature is less than a maximum amount of curvature, as in Gaspard. Doing so improves safety by preventing the vehicle from autonomously traveling on a curve that is too tight for the autonomous vehicle system to handle (With regard to this reasoning, see at least [Gaspard, 0050]).

Regarding claim 4, Gaspard in view of Desens teaches The method according to claim 3, wherein the determining whether the real-time guide path satisfies a preset condition or not further comprises:
determining a path length of the real-time guide path (Desens teaches that the predetermined route length is selected from a range [1 km, . . . , 2 km, . . . , 3 km, . . . , 4 km, . . . , 5 km, . . . , 10 km, . . . , 20 km] [See at least Desens, 0021]); and 
determining that the real-time guide path satisfies the preset condition if the maximum curvature value is not greater than the curvature threshold (See at least Fig. 1 in Desens: Desens teaches that in order for a driving route 12 ahead of a vehicle 10 to be covered by the vehicle 10 in autonomous operation 46, the radius of curvature 28 of the driving route 12 must not fall below a predetermined limit value G1, whereby too tight curve radii, which could impair an autonomous operation 46 of the vehicle 10 in a dangerous manner, should be avoided on the driving route 10 ahead [See at least Desens, 0047 and 0050]) and the path length is not greater than a path length threshold (Desens teaches that the predetermined route length is selected from a range [1 km, . . . , 2 km, . . . , 3 km, . . . , 4 km, . . . , 5 km, . . . , 10 km, . . . , 20 km], and that a control unit only permits the autonomous operation of the vehicle if the condition is fulfilled for a predetermined route length of the driving route ahead [See at least Desens, 0021-0022 and 0024]. It will therefore be appreciated that the predetermined route length cannot be greater than one of the aforementioned lengths from the range).

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaspard-Boulinc et al. (US 20180188051 A1) in view of Lockwood et al. (US 10268191 B1), hereinafter referred to as Lockwood.
Regarding claim 5, Gaspard discloses The method according to claim 1.
However, Gaspard does not explicitly disclose the method further comprising: 
prior to transmitting the path information indicative of the guide path to the vehicle, verifying whether there is a risk of collision in the guide path for the vehicle or not; and 
transmitting the path information indicative of the guide path to the vehicle, in response to verifying that there is no risk of collision in the guide path for the vehicle.
However, Lockwood does teach a method for operating a vehicle further comprising: 
prior to transmitting the path information indicative of the guide path to the vehicle, verifying whether there is a risk of collision in the guide path for the vehicle or not (See at least Fig. 6C in Lockwood: Lockwood teaches that an example GUI 600C configured to facilitate interaction between a teleoperator 150 and the example vehicle 102 in the example event scenario shown in FIG. 6A where the TAR 526 has captured historical teleoperation data that includes teleoperator interactions that included expanding a vehicle's driving corridor [See at least Lockwood, Col 36, lines 29-44].  Also see at least Fig. 6A in Lockwood: Lockwood teaches that the request of Fig. 6C is shown in response to the driving corridor 138 of the vehicle overlapping with the object 624 [See at least Lockwood, Col 34, lines 40-61]. In Figs. 6A-6C, Lockwood teaches that the vehicle 102 has a confidence level of 100% that the object 624 in the driving corridor 138 is a static object [See at least Lockwood, Col 32, lines 46-62]. Also see at least Fig. 6B in Lockwood: Lockwood teaches that, based at least in part on the selected revised trajectory, the vehicle 102 may determine a revised drive line 146 for use in maneuvering around the object 624 [See at least Lockwood, Col 35, lines 29-47]. Because the system of Lockwood is 100% confident that object 624 is static, it will be appreciated that the revised trajectory carries no risk of collision. Lockwood further teaches, in Fig. 6C, that selection of button 642 by the teleoperator transmits a guidance signal to the vehicle 102 instructing it to expand the driving corridor by the dimensions displayed in GUI 600C [See at least Lockwood, Col 36, lines 45-67]. It will therefore be appreciated that the path information for expanding the corridor is only transmitted to the vehicle after the system has determined that expanding the corridor has a 100% chance of avoiding the obstacle); and 
transmitting the path information indicative of the guide path to the vehicle (Lockwood further teaches, in Fig. 6C, that selection of button 642 by the teleoperator transmits a guidance signal to the vehicle 102 instructing it to expand the driving corridor by the dimensions displayed in GUI 600C [See at least Lockwood, Col 36, lines 45-67]), in response to verifying that there is no risk of collision in the guide path for the vehicle (See at least Figs. 6A-6C in Lockwood: Lockwood teaches that the vehicle 102 has a confidence level of 100% that the object 624 in the driving corridor 138 is a static object [See at least Lockwood, Col 32, lines 46-62]. Also see at least Fig. 6B in Lockwood: Lockwood teaches that, based at least in part on the selected revised trajectory, the vehicle 102 may determine a revised drive line 146 for use in maneuvering around the object 624 [See at least Lockwood, Col 35, lines 29-47]. Because the system of Lockwood is 100% confident that object 624 is static, it will be appreciated that the revised trajectory carries no risk of collision). Both Gaspard and Lockwood teach methods for modifying routes of vehicles by a user who may be remote from the vehicle (Gaspard discloses in a variant of the invention, data may be sent from the Vehicle energy management computer to a vehicle fleet management system, so that a fleet manager can perform on his/her end ‘what if’ simulations to optimize travels of the vehicles of the fleet present in an area [See at least Gaspard, 0090]. Gaspard further discloses that a remote user may make changes to the route via a remote control interface [See at least Gaspard, 0076]). However, only Lockwood explicitly teaches where the modifications may occur in order to avoid collision with an object, and where the modification are remotely transmitted to the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Gaspard to also allow route modifications to occur in order to avoid an object, as in Lockwood, and also to allow the route modifications to be remotely transmitted to the vehicle by a remote user, as in Lockwood. Both modifications improve safety: object avoidance improves safety of vehicle traveling by preventing collisions which could damage a vehicle, and remote modification of a route of a vehicle improves safety by removing any risk of a vehicle operator being in an accident, as will be appreciated by anyone of ordinary skill in the art.

Regarding claim 6, Gaspard in view of Lockwood teaches The method according to claim 5, further comprising:
prior to transmitting the path information indicative of the guide path to the vehicle, adjusting the guide path within a predetermined adjustment range so as to obtain an adjusted guide path, in response to verifying that there is a risk of collision in the guide path for the vehicle (See at least Fig. 6C in Lockwood: Lockwood teaches that an example GUI 600C configured to facilitate interaction between a teleoperator 150 and the example vehicle 102 in the example event scenario shown in FIG. 6A where the TAR 526 has captured historical teleoperation data that includes teleoperator interactions that included expanding a vehicle's driving corridor [See at least Lockwood, Col 36, lines 29-44].  Also see at least Fig. 6A in Lockwood: Lockwood teaches that the request of Fig. 6C is shown in response to the driving corridor 138 of the vehicle overlapping with the object 624 [See at least Lockwood, Col 34, lines 40-61]. In Figs. 6A-6C, Lockwood teaches that the vehicle 102 has a confidence level of 100% that the object 624 in the driving corridor 138 is a static object [See at least Lockwood, Col 32, lines 46-62]. Also see at least Fig. 6B in Lockwood: Lockwood teaches that the teleoperator 150 has expanded the boundaries 140 of the driving corridor 138 to the second lane 110, across the lane dividing line 114 using the teleoperations input device 158 (FIG. 4), which may involve the use of one or more of a touch-sensitive screen, a stylus, a mouse, a dial, a keypad, a microphone, and/or a gesture-input system so that the teleoperations system 148 may transmit teleoperations signals to the vehicle 102 via the teleoperations transmitter 306 [See at least Lockwood, Col 35, lines 11-28]. Lockwood further teaches that the vehicle 102 may expand the boundaries 140 of its driving corridor 138 in a manner consistent with the guidance signals, so that upon expansion of the driving corridor 138, the vehicle 102 may generate, for example, via the vehicle systems 202 (FIG. 2), a plurality of revised trajectories (e.g., concurrently or substantially simultaneously within technical capabilities) based at least in part on the altered boundaries 140 of the driving corridor 138 [See at least Lockwood, Col 35, lines 29-47]. Lockwood further teaches that, based at least in part on a selected revised trajectory, the vehicle 102 may determine a revised drive line 146 for use in maneuvering around the object 624 [See at least Lockwood, Col 35, lines 29-47]); and 
transmitting path information indicative of the adjusted guide path to the vehicle (Lockwood further teaches, in Fig. 6C, that selection of button 642 by the teleoperator transmits a guidance signal to the vehicle 102 instructing it to expand the driving corridor by the dimensions displayed in GUI 600C [See at least Lockwood, Col 36, lines 45-67]), in response to verifying that there is no risk of collision in the adjusted guide path for the vehicle (See at least Figs. 6A-6C in Lockwood: Lockwood teaches that the vehicle 102 has a confidence level of 100% that the object 624 in the driving corridor 138 is a static object [See at least Lockwood, Col 32, lines 46-62]. Also see at least Fig. 6B in Lockwood: Lockwood teaches that the teleoperator 150 has expanded the boundaries 140 of the driving corridor 138 to the second lane 110, across the lane dividing line 114 using the teleoperations input device 158 (FIG. 4), which may involve the use of one or more of a touch-sensitive screen, a stylus, a mouse, a dial, a keypad, a microphone, and/or a gesture-input system so that the teleoperations system 148 may transmit teleoperations signals to the vehicle 102 via the teleoperations transmitter 306 [See at least Lockwood, Col 35, lines 11-28]. Lockwood further teaches that the vehicle 102 may expand the boundaries 140 of its driving corridor 138 in a manner consistent with the guidance signals, so that upon expansion of the driving corridor 138, the vehicle 102 may generate, for example, via the vehicle systems 202 (FIG. 2), a plurality of revised trajectories (e.g., concurrently or substantially simultaneously within technical capabilities) based at least in part on the altered boundaries 140 of the driving corridor 138 [See at least Lockwood, Col 35, lines 29-47]. Lockwood further teaches that, based at least in part on a selected revised trajectory, the vehicle 102 may determine a revised drive line 146 for use in maneuvering around the object 624 [See at least Lockwood, Col 35, lines 29-47]. Because the system of Lockwood is 100% confident that object 624 is static, it will be appreciated that the revised drive line carries no risk of collision).

Regarding claim 8, Gaspard discloses The method according to claim 1.
However, Gaspard does not explicitly teach the method further comprising: subsequent to transmitting the path information to the vehicle, 
acquiring real-time environmental information in response to receiving verification success information transmitted by the vehicle; 
determining, based on the guide path for the vehicle, whether the real-time environmental information satisfies a driving condition of the vehicle or not; and 
transmitting a start instruction to the vehicle so as to enable the vehicle to travel along the guide path, in response to determining that the real-time environmental information satisfies the driving condition of the vehicle, wherein the verification success information indicates that the vehicle is allowed to travel along the guide path.
However, Lockwood does teach a method for navigating a vehicle further comprising: subsequent to transmitting the path information to the vehicle (See at least Fig. 6C in Lockwood: Lockwood teaches that selection of button 642 by the teleoperator transmits a guidance signal to the vehicle 102 instructing it to expand the driving corridor by the dimensions displayed in GUI 600C [See at least Lockwood, Col 36, lines 45-67]), 
acquiring real-time environmental information in response to receiving verification success information transmitted by the vehicle (See at least Fig. 6B in Lockwood: Lockwood teaches that the session between the teleoperations interface 154 and the vehicle 102 may continue upon the transmission of the driving corridor modification (e.g., the vehicle 102 can provide a trajectory and/or revised driveline 416) [See at least Lockwood, Col 35, lines 48-67]); 
determining, based on the guide path for the vehicle, whether the real-time environmental information satisfies a driving condition of the vehicle or not (Lockwood teaches that the communication signals included in the vehicle data subset 518 forwarded by the SAE 308 from the vehicle 102 may include a proposed drive line 146 to maneuver around the object 624, and the interface instructions 520 may instruct the teleoperations interface 154 to display an option to confirm, modify, and/or reject the proposed drive line 164 [See at least Lockwood, Col 35, lines 48-67]); and 
transmitting a start instruction to the vehicle so as to enable the vehicle to travel along the guide path, in response to determining that the real-time environmental information satisfies the driving condition of the vehicle, wherein the verification success information indicates that the vehicle is allowed to travel along the guide path (Lockwood teaches that upon confirmation by the teleoperator 105, the teleoperations system 148 may send teleoperations signals including an indication of approval of the revised drive line 146 proposed by the vehicle 102 [See at least Lockwood, Col 35, lines 48-67]). Both Gaspard and Lockwood teach methods for modifying routes of vehicles by a user who may be remote from the vehicle (Gaspard discloses in a variant of the invention, data may be sent from the Vehicle energy management computer to a vehicle fleet management system, so that a fleet manager can perform on his/her end ‘what if’ simulations to optimize travels of the vehicles of the fleet present in an area [See at least Gaspard, 0090]. Gaspard further discloses that a remote user may make changes to the route via a remote control interface [See at least Gaspard, 0076]). However, only Lockwood explicitly teaches where the modifications may only be executed by the vehicle in response to confirmation by the remote operator after initial communication with the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Gaspard to also allow route modifications to occur, where the modifications may only be executed by the vehicle in response to confirmation by the remote operator after initial communication with the vehicle, as in Lockwood. Doing so improves safety and predictability of the vehicle by allow the operator to double-check that the vehicle only executes a route that the operator approves of.

Regarding claim 9, Gaspard discloses The method according to claim 1.
However, Gaspard does not explicitly disclose the method further comprising: 
determining current position information of the vehicle and real-time environmental information in response to monitoring that the vehicle traverses the guide path completely; 
determining, based on the current position information, whether the real-time environmental information satisfies an autonomous-driving condition of the vehicle or not; and 
transmitting an autonomous-driving instruction to the vehicle so as to enable autonomous driving of the vehicle, in response to determining that the real-time environmental information satisfies the autonomous-driving condition of the vehicle.
However, Lockwood does teach a method for autonomously navigating a vehicle further comprising: 
determining current position information of the vehicle and real-time environmental information in response to monitoring that the vehicle traverses the guide path completely (See at least Fig. 1 in Lockwood: Lockwood teaches that the vehicle 102 may be configured to control all functions from start to route completion [See at least Lockwood, Col 4, lines 20-39]. Lockwood further teaches that the vehicle 102 may include one or more sensors and a vehicle controller to autonomously operate through the environment 100 along the route via the roads 106 of the road network 104 [See at least Lockwood, Col 5, lines 1-10]. Lockwood further teaches that the vehicle controller may be configured to determine operation state data from the sensor data and/or from data received via a network connection, the operation state data including a driving corridor 138 defined by virtual boundaries 140 within which the vehicle 102 may travel [See at least Lockwood, Col 5, lines 1-10]); 
determining, based on the current position information, whether the real-time environmental information satisfies an autonomous-driving condition of the vehicle or not (See at least Fig. 6A in Lockwood: Lockwood teaches that as the vehicle 102 approaches the object 624, one or more of its systems may be used to calculate a confidence level associated with a probability that the vehicle 102 will be able to successfully maneuver past the object 624, for example, without assistance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 34-55]. Lockwood further teaches that if the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%), the vehicle 102 may send communication signals to the teleoperations system 148 providing sensor and/or operation state data with a request for guidance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 56-67]. It will therefore be appreciated that in situations where the confidence level does not drop below the threshold, the vehicle is able to navigate autonomously without operator assistance); and 
transmitting an autonomous-driving instruction to the vehicle so as to enable autonomous driving of the vehicle, in response to determining that the real-time environmental information satisfies the autonomous-driving condition of the vehicle (See at least Fig. 6A in Lockwood: Lockwood teaches that as the vehicle 102 approaches the object 624, one or more of its systems may be used to calculate a confidence level associated with a probability that the vehicle 102 will be able to successfully maneuver past the object 624, for example, without assistance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 34-55]. Lockwood further teaches that if the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%), the vehicle 102 may send communication signals to the teleoperations system 148 providing sensor and/or operation state data with a request for guidance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 56-67]. It will therefore be appreciated that in situations where the confidence level does not drop below the threshold, the vehicle is able to navigate autonomously without operator assistance). Both Lockwood and Gaspard teach methods for navigating vehicles. However, only Lockwood explicitly teaches where the vehicle may be configured to autonomously navigate from the start to the finish of the route except in situations where its autonomous confidence drops below a certain threshold.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Gaspard to also autonomously navigate from the start to the finish of the route except in situations where its autonomous confidence drops below a certain threshold, as in Lockwood. Doing so improves safety by allowing the vehicle to pause and ask for help from a remote operator in situations where the autonomous vehicle cannot figure out how to autonomously navigate a scenario (With regard to this reasoning, see at least [Lockwood, Col 33, lines 56-67]).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaspard-Boulinc et al. (US 20180188051 A1) in view of Lockwood et al. (US 10268191 B1) in further view of Engle et al. (US 20200086888 A1), hereinafter referred to as Engle.
Regarding claim 7, Gaspard in view of Lockwood teaches The method according to claim 6.
However, Gaspard in view of Lockwood does not explicitly teach the system wherein the guide path comprises a plurality of sub-paths for the plurality of second track points, and each sub-path is for adjacent two of the plurality of second track points; and 
wherein the method further comprises: 
determining a target sub-path with a risk of collision in the plurality of sub-paths, in response to verifying that there is a risk of collision in the adjusted guide path for the vehicle; and 
displaying verification failure information in the map, and highlighting two second track points of the target sub-path.
However, Engle does teach a system for planning a route of an autonomous vehicle wherein the guide path comprises a plurality of sub-paths for the plurality of second track points, and each sub-path is for adjacent two of the plurality of second track points (See at least Fig. 2 in Engle: Engle teaches that an autonomous vehicle 206 is localized within the immediate portions with any path deviation or adjustment 208 annotated on the route 204, which is indicated by circles along the route [See at least Engle, 0027]. Any two consecutive circles may be regarded as one of applicant’s “sub-paths”); and 
wherein the method further comprises: 
determining a target sub-path with a risk of collision in the plurality of sub-paths, in response to verifying that there is a risk of collision in the adjusted guide path for the vehicle (See at least Fig. 2 in Engle: Engle teaches that stopped or slowing vehicle 214c is deemed a consequential object warranting display as well as prompting development of strategies 216a-216b respectively for finding a path with 80% confidence and slow or stop within the same lane with 25% confidence, wherein both 216a and 216b are displayed on the vehicle’s display [See at least Engle, 0029]. Engle further teaches that the displayed confidence is an indication of a strategy’s ability to avoid the object [See at least Engle, 0037]. It will therefore be appreciated that the path adjustment 208, which comprises the circles displayed in Fig. 2, does not have a 100% chance of avoiding collision); and 
displaying verification failure information in the map (See at least Fig. 2 in Engle: Engle teaches that stopped or slowing vehicle 214c is deemed a consequential object warranting display as well as prompting development of strategies 216a-216b respectively for finding a path with 80% confidence and slow or stop within the same lane with 25% confidence, wherein both 216a and 216b are displayed on the vehicle’s display [See at least Engle, 0029]. Engle further teaches that the displayed confidence is an indication of a strategy’s ability to avoid the object [See at least Engle, 0037]. It will therefore be appreciated that the path adjustment 208, which comprises the circles displayed in Fig. 2, does not have a 100% chance of avoiding collision, which means that notification 216a, which includes the “80% confidence”, may be regarded as a “verification failure”), and highlighting two second track points of the target sub-path (See at least Fig. 2 in Engle: Engle teaches that an autonomous vehicle 206 is localized within the immediate portions with any path deviation or adjustment 208 annotated on the route 204, which is indicated by circles along the route [See at least Engle, 0027]. The shaded circles comprising path adjustment 208 may be regarded as “highlighted”). Both Engle and Gaspard in view of Lockwood teach methods for adjusting vehicle routes to avoid obstacles. However, only Engle explicitly teaches where, in a situation where a path adjustment suggestion does not have 100% confidence, individual points indicating the path adjustment may be highlighted in a particular color.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the path adjustment display of Gaspard in view of Lockwood to also display individual highlighted points of the proposed path adjustment in a situation in which the path adjustment does not have 100% confidence, as in Engle. Doing so improves safety and user confidence by allowing the user to clearly see and be aware of what kind of path adjustment is happening and how risky the proposed path adjustment may be (With regard to this reasoning, see at least [Engle, 0029]).

Regarding claim 10, Gaspard in view of Lockwood teaches The method according to claim 9, further comprising: 
displaying a third track for a current position of the vehicle in the map in response to a target operation on the map (See at least Fig. 6A in Lockwood: Lockwood teaches that one or more of the active view zone 622, the overhead view zone 626, or the video view zone 628 may include an alert icon 638, which may include an exclamation point in the current track of the vehicle, for example, as shown [See at least Lockwood, Col 32, lines 46-62]) if the real-time environmental information does not satisfy the autonomous-driving condition of the vehicle (See at least Fig. 6A in Lockwood: Lockwood teaches that as the vehicle 102 approaches the object 624, one or more of its systems may be used to calculate a confidence level associated with a probability that the vehicle 102 will be able to successfully maneuver past the object 624, for example, without assistance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 34-55]. Lockwood further teaches that if the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%), the vehicle 102 may send communication signals to the teleoperations system 148 providing sensor and/or operation state data with a request for guidance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 56-67]), so as to further determine the guide path for the vehicle (Lockwood teaches that if the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%), the vehicle 102 may send communication signals to the teleoperations system 148 providing sensor and/or operation state data with a request for guidance from the teleoperations system 148 [See at least Lockwood, Col 33, lines 56-67]).
However, Gaspard in view of Lockwood does not explicitly teach the method wherein the third track comprises a plurality of third track points.
However, Engle does teach a method for navigating a vehicle in response to an obstacle wherein the third track comprises a plurality of third track points (See at least Fig. 2 in Engle: Engle teaches that an autonomous vehicle 206 is localized within the immediate portions with any path deviation or adjustment 208 annotated on the route 204, which is indicated by circles along the route [See at least Engle, 0027]. The circles may be regarded as applicant’s track points). Both Engle and Gaspard in view of Lockwood teach methods for navigating vehicles. However, only Engle explicitly teaches where a route may comprise a plurality of third track points.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display interface of Gaspard in view of Lockwood to also render vehicle paths in the form of a series of discrete points, as in Engle. Anyone of ordinary skill in the art will appreciate that this is an obvious substitution for a way of storing and displaying vehicle path data.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al. (US 10268191 B1) in view of Zhang et al. (US 20210046977 A1), hereinafter referred to as Zhang.
Regarding claim 12, Lockwood discloses The method according to claim 11.
However, Lockwood does not explicitly disclose the method further comprising: subsequent to receiving the path information, 
verifying, based on body parameters of the vehicle, whether the vehicle is allowed to travel along the guide path or not; and
transmitting verification success information to the monitoring platform, in response to verifying that the vehicle is allowed to travel along the guide path.
However, Zhang does teach a method for validating a route at a vehicle received from a remote device further comprising: subsequent to receiving the path information (See at least Fig. 4 in Zhang: Zhang teaches that at block 408 the vehicle management system 312 determines a vehicle path 310 to direct the vehicle 110 from its current location to the destination location and transmits the vehicle path 310 data to the vehicle 110 [See at least Zhang, 0036]), 
verifying, based on body parameters of the vehicle, whether the vehicle is allowed to travel along the guide path or not (See at least Fig. 5 in Zhang: Zhang discloses that at block 506 computing device 115 of the vehicle 110 determines whether the vehicle path 310 is verified with respect to vehicle constraints by determining the turning radius required by the vehicle path 310 and determining that the vehicle path 310 is clear of objects determined based on vehicle sensor data [See at least Zhang, 0044]); and
transmitting verification success information to the monitoring platform, in response to verifying that the vehicle is allowed to travel along the guide path (See at least Fig. 4 in Zhang: Zhang teaches that at block 410 the vehicle management system 312 receives a response from the vehicle 110 acknowledging that the vehicle 110 has received the vehicle path 310 and accompanying instructions and is prepared to comply [See at least Zhang, 0036]). Both Zhang and Lockwood teach methods for autonomously navigating vehicles along paths provided by remote systems. However, only Zhang explicitly teaches where the vehicle may validate the path with respect to vehicle body constraints and provide verification to the remote system that the vehicle is allowed to travel along the path if the constraints are not violated.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle path validation method of Lockwood to also include the extra step wherein the vehicle may validate the path with respect to vehicle body constraints and provide verification to the remote system that the vehicle is allowed to travel along the path if the constraints are not violated, as in Zhang. Doing so improves safety by ensuring that the vehicle body is not damaged as a resulting of attempting to traverse a path that is not physically safe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668